

113 S2421 IS: Food for Peace Reform Act of 2014
U.S. Senate
2014-06-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2421IN THE SENATE OF THE UNITED STATESJune 3, 2014Mr. Corker (for himself and Mr. Coons) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo amend the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) to reform the Food for Peace
			 Program, and for other purposes. 1.Short titleThis Act may be cited as the
		  Food for Peace Reform Act of 2014.2.Food for Peace ProgramTitle XII of chapter 2 of part I of the Foreign Assistance Act of 1961 (22 U.S.C. 2220a et seq.) is
			 amended—(1)by redesignating section 300 (22 U.S.C. 2220e) as section 300A; and(2)by inserting after section 299 (22 U.S.C. 2220d) the following:300.Food for Peace Program(a)EstablishmentThere is established in the United States Agency for International Development (referred to in this
			 section as the Agency) a food assistance program, which shall be known as the Food for Peace Program.(b)Emergency assistanceNotwithstanding any provision of law that prohibits or otherwise unduly restricts the Administrator
			 of the Agency (referred to in this Act as the Administrator) from carrying out the activities authorized under this section, the Administrator, under the Food
			 for Peace Program, is authorized to provide assistance, consistent with
			 this section, including through the provision of agricultural commodities
			 produced in the United States or acquired through local or regional
			 procurement (including products derived from agricultural commodities),
			 funds, and vouchers  to meet emergency food needs arising from manmade and
			 natural disasters, including famines and other food crises.(c)Nonemergency assistance(1)ObjectivesNotwithstanding section 55305 of title 46, United States Code, the Administrator, under the Food
			 for Peace Program, is authorized to provide assistance, directly or
			 through eligible organizations described in paragraph (2), and consistent
			 with this section, including through the provision of agricultural
			 commodities produced in the United States or acquired through local or
			 regional procurement (including products derived from agricultural
			 commodities), funds, and vouchers to carry out nonemergency food security
			 programs in foreign countries to achieve any of the following objectives:(A)Combating malnutrition, especially in infants, children, and mothers, including through appropriate
			 health interventions directly related to alleviating or preventing
			 malnutrition.(B)Addressing hunger needs.(C)Mitigating food crises, particularly with respect to vulnerable populations.(D)Promoting resilient food security through integrated and holistic programs that—(i)improve agricultural productivity;(ii)diversify incomes for vulnerable populations within the agricultural and other related sectors
			 to reduce food insecurity;(iii)enhance community and other development activities significantly linked to agricultural activities;
			 and(iv)improve environmental practices.(2)Eligible organizationsAn organization is eligible to receive assistance under paragraph (1) if the organization is—(A)a private voluntary organization or cooperative that is registered with the Administrator;(B)directly supervised by an organization described in subparagraph (A); or(C)an intergovernmental organization, such as the World Food Program.(d)Minimum funding for nonemergency assistance(1)In generalExcept as provided in paragraphs (2) and (3),  of the amounts made available to carry out emergency
			 and nonemergency food assistance programs under this section, not less
			 than
			 20 percent nor more than 30 percent shall be expended	for each fiscal
			 year to
			 carry out subsection (c).(2)Minimum levelThe amount made available to carry out subsection (c) shall not be less than $375,000,000 for any
			 fiscal year.(3)WaiverThe Administrator may waive the requirements under paragraphs (1) and (2)  after certifying to the
			 appropriate
			 congressional committees that—(A)(i)additional funds are required to provide food assistance to meet an urgent humanitarian need; and(ii)other sources of funds authorized for use in emergency situations have already been obligated;(B)additional funds subject to the waiver under this paragraph are—(i)first paid from unobligated funds; and(ii)only paid from obligated funds if the additional funds are necessary to meet an urgent and
			 compelling humanitarian need; and(C)if the urgent humanitarian need is reasonably expected to continue beyond the fiscal year during
			 which the need began, the budget request of the President for the
			 subsequent fiscal year  will include a request for emergency food
			 assistance funding authorized under subsection (b) to account for the
			 additional funds required to address the need.(4)ReplenishmentIf the Administrator waives the requirement described in paragraph (1), pursuant to paragraph (3),
			 the Administrator may expend funds authorized under section 302 of the
			 Agricultural Act of 1980 (7 U.S.C. 1736f–1) in an amount equal to the
			 total amount of funds subject to the waiver to provide assistance under
			 subsection (c).(e)Description of intended usesA proposal submitted by any eligible organization to enter into an agreement for a nonemergency
			 food assistance agreement program with the Administrator under subsection
			 (c) shall include—(1)a description of the proposed program;(2)a description of the manner in which the proposed program would address 1 or more of the objectives
			 described in subsection (c) in the region in which  the proposed program
			 is to be implemented;(3)the amount of  funds requested;(4)a description of any agricultural commodities and products derived from agricultural commodities
			 that would be used to implement the proposed program;(5)a description of the manner in which the organization would work with indigenous institutions and
			 communities to carry out the proposed program;(6)a description of the proposed output impact and other indicators that would be used to—(A)monitor the progress of the proposed program; and(B)assist in determining whether the activities funded under the proposed program are achieving
			 program objectives;(7)a description of proposed baseline data—(A)that would be collected, to the maximum extent practicable; and(B)against which indicators can be measured; and(8)a plan for measuring and reporting progress towards achieving program objectives, outcomes, and
			 other indicators.(f)Food aid consultative group(1)EstablishmentThere is established the Food Aid Consultative Group (referred to in this section as the Group), which—(A)shall meet regularly; and(B)may organize into subcommittees, as appropriate, to review and address issues concerning—(i)the effectiveness of the regulations and procedures that govern food assistance programs
			 established and implemented under this section; and(ii)the implementation of other provisions of this section that may involve eligible organizations
			 described in subsection (c).(2)MembershipThe Group shall be composed of—(A)the Administrator;(B)the Under Secretary of Agriculture for Farm and Foreign Agricultural Services;(C)the Inspector General of the Agency;(D)a representative of each private voluntary organization and cooperative participating in a program
			 under this section, or receiving planning assistance funds from the Agency
			 to establish programs under this section;(E)representatives from African, Asian, and Latin American indigenous nongovernmental organizations
			 determined appropriate by the Administrator;(F)representatives from agricultural producer groups in the United States;(G)representatives from the United States agricultural processing sector involved in providing
			 agricultural commodities for programs under this section;(H)representatives from the maritime transportation sector involved in transporting agricultural
			 commodities overseas for programs under this section; and(I)nutrition science experts from academia and nongovernmental organizations.(3)ChairpersonThe Administrator shall be the chairperson of the Group.(4)ConsultationsNot later than 45 days before a proposed regulation, handbook, or guideline implementing this
			 section, or a proposed significant revision to a regulation, handbook, or
			 guideline implementing this section, becomes final, the Administrator
			 shall provide the proposal to the Group for review and comment.(5)Coordination and oversight(A)In generalThe Administrator shall work within the Group to take the actions described in subsection (B) to
			 increase coordination and oversight of food assistance programs
			 established and implemented under this Act, with a primary focus on
			 improving quality control and cost effectiveness.(B)Actions describedThe actions referred to in subparagraph (A) are the following:(i)Explore and test options for improved packaging and storage of products to improve shelf life,
			 promote recommended usage by intended beneficiaries, and oversee
			 field-testing of products.(ii)Work closely with the Department of Agriculture, to undertake reforms in commodity acquisition and
			 supply chain management, drawing on best commercial practices for vendor
			 selection, quality assurance standards, overall management of the supply
			 chain, and auditing of food aid commodity suppliers.(iii)Develop mechanisms and partnerships to facilitate more private sector development and innovation in
			 food aid products, packaging, and delivery in order to improve the
			 cost-effectiveness, nutritional quality, and overall acceptability of the
			 product.(iv)Provide guidance to implementing partners on whether and how best to use food aid commodities, such
			 as new specialized food products, including guidance on targeting
			 strategies to ensure that the products reach their intended recipients.(v)Work to strengthen the monitoring of commodity quality, as appropriate, by identifying and tracking
			 key quality indicators to determine the full extent of quality problems,
			 including emerging concerns.(vi)Establish processes and system-wide protocols for effective monitoring and evaluation of impact, to
			 inform improved program design, and to address improvements in
			 cost-effectiveness.(6)Advisory committee actThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Group.(g)Administrative provisions(1)Food aid quality(A)In generalThe Administrator shall use funds made available to carry out the Food for Peace Program
			 authorized under this section—(i)to assess the types and quality of agricultural commodities and products donated for food aid;(ii)to adjust products and formulations (including the potential introduction of new fortificants and
			 products) as necessary to cost-effectively meet nutrient needs of target
			 populations;(iii)to test prototypes;(iv)to adopt new specifications, or to improve existing specifications, for micronutrient fortified
			 food aid
			 products, based on the latest developments in food and nutrition science,
			 and in coordination with other international partners;(v)to develop new program guidance to facilitate improved matching of products to purposes having
			 nutritional intent, in coordination with other international partners;(vi)to develop improved guidance for implementing partners on how to address nutritional deficiencies
			 that emerge among recipients for whom food assistance is the sole source
			 of diet in emergency programs that extend beyond 1 year, in coordination
			 with other international partners; and(vii)to evaluate, in appropriate settings and as necessary, the performance and cost-effectiveness of
			 new or modified specialized food products and program approaches designed
			 to meet the nutritional needs of the most vulnerable groups, such as
			 pregnant and lactating mothers, and children younger than 5 years of age.(B)AdministrationIn carrying out subparagraph (A), the Administrator—(i)shall consult with independent entities with proven expertise in food aid commodity quality
			 enhancements;(ii)may enter into contracts to obtain the services of the entities described in clause (i); and(iii)shall consult with the Food Aid Consultative Group established under subsection (f).(2)Freight procurementNotwithstanding division C of subtitle I of title 41, United States Code, or other similar
			 provisions of law relating to the making or performance of Federal
			 Government contracts, ocean transportation authorized under this section
			 may be procured on the basis of full and open competitive procedures.
			 Resulting contracts may contain such terms and conditions as the
			 Administrator determines to be necessary and appropriate.(3)LimitationNo assistance shall be made available through the Food for Peace Program under this section unless
			 the Administrator determines that the provision of the agricultural
			 commodity in the recipient country would not—(A)result in a substantial disincentive to, or interference with, the domestic production or marketing
			 of
			 agricultural commodities in the recipient country; or(B)have a disruptive impact on the agricultural producers or the local economy of the recipient
			 country.(4)Effect on sales of United States agricultural commoditiesIn carrying out the Food for Peace Program under this section, the Administrator shall take
			 reasonable precautions to avoid displacing any sales of United States
			 agricultural commodities that the Administrator determines would otherwise
			 occur.(h)Authorization of appropriationsThere is authorized to be appropriated, for fiscal year 2014 and each fiscal year thereafter,
			 $2,400,000,000, which shall be used to carry out the Food for Peace
			 Program established under this section..3.Changes to existing law(a)In generalTitle II of the Food for Peace Act (7 U.S.C. 1721 et seq.) is repealed.(b)FundingFunds made available to carry out title II of the Food for Peace Act (7 U.S.C. 1721 et seq.) that
			 are unobligated as of the day before the date of enactment of this Act are
			 authorized to be appropriated for the purposes of carrying out  section
			 300 of the Foreign Assistance Act of 1961, as amended by section 2.(c)Conforming amendments(1)Section 416(b) of the Agricultural Act of 1949 (7 U.S.C. 1431(b)) is amended—(A)in paragraph (1), in the first sentence, by striking titles II and III of the Food for Peace Act and inserting section 300 of the Foreign Assistance Act of 1961 and title III of the Food for Peace Act; and(B)in paragraph (7)(D)(iii), in the second sentence, by striking titles II and III of the Food for Peace Act and inserting section 300 of the Foreign Assistance Act of 1961 and title III of the Food for Peace Act.(2)Section 3206(a)(4)(A)) of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 1726c(a)(4)(A)
			 is amended by inserting (as in effect on the day before the date of enactment of the Food for Peace Reform Act of 2014) before ; and.(3)Section 407(f)(1)(B) of the Food for Peace Act (7 U.S.C. 1736a(f)(1)(B)) is amended—(A)in clause (iv), by inserting and after the semicolon at the end;(B)by striking clauses (v) and (vi); and(C)by redesignating clause (vii) as clause (v).(4)Section 302 of the Bill Emerson Humanitarian Trust Act (7 U.S.C. 1736f–1) is amended—(A)in subsection (b)(2)(B)(i), by striking Food for Peace Act (7 U.S.C. 1691 et seq.) and inserting section 300 of the Foreign Assistance Act of 1961;(B)in subsection (c)(1)—(i)in subparagraph (B)—(I)in clause (i), by striking title II of the Food for Peace Act (7 U.S.C. 1721 et seq.) and inserting section 300 of the Foreign Assistance Act of 1961; and(II)in clause (ii), by striking title II of that Act and inserting section 300 of the Foreign Assistance Act of 1961;(ii)in subparagraph (C), by striking title II of that Act (7 U.S.C. 1721 et seq.) and inserting section 300 of the Foreign Assistance Act of 1961; and(iii)in subparagraph (D), by striking under section 204(a)(3) of the Food for Peace Act (7 U.S.C. 1724(a)(3));(C)in subsection (e)(1), by striking Food for Peace Act (7 U.S.C. 1691 et seq.) and inserting section 300 of the Foreign Assistance Act of 1961; and(D)in subsection (f)(2)(A), by striking Food for Peace Act (7 U.S.C. 1691 et seq.) and inserting section 300 of the Foreign Assistance Act of 1961.4.Sense of CongressIt is the sense of the Congress that the United States Merchant Marine—(1)is a critical component of our Nation’s military and economic security;(2)consists of a fleet of private, merchant ships that are registered in the United States and provide
			 domestic and international transportation for passengers and cargo; and(3)with the dedicated crews of mariners that operate the fleet, is an essential part of defense
			 capacity in times of peace and in times of war.